Citation Nr: 1508561	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  98-01 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 1997 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In an October 2012 decision, the Board reopened the service connection claim for PTSD and denied this claim on the merits.  The Board also denied service connection for an acquired psychiatric disorder other than PTSD.  In an August 2014 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's denial of service connection for PTSD and remanded the claim for further action by the Board consistent with its decision, as will be discussed below.  The Court deemed the claim for an acquired psychiatric disorder other than PTSD abandoned.  Accordingly, that claim is no longer in appellate status, and this decision is limited to the PTSD claim.  

In a November 2012 letter, the attorney formerly representing the Veteran in this appeal notified him of the Board's October 2012 denial of this claim, and that the attorney would not be representing him at the next stage of the appellate process.  In a November 2012 letter, the Veteran acknowledged that the attorney no longer represented him.  The Veteran has not chosen a new representative, and a December 2014 report of contact form reflects that he contacted the Board and expressed his wish that the 90-day period be waived and the Board proceed with adjudication of this claim.  Accordingly, the Board finds that the Veteran wishes to proceed without representation or pro se.  

Since the Board's October 2012 decision, the Veteran has submitted additional statements, as well as a September 2013 letter by a physician stating that the Veteran was a patient at the Springfield VA outpatient clinic, and had diagnoses of "PTSD, depression, and schizophrenia (by history)."  Apart from the fact that after submitting this evidence the Veteran expressed his wish for the Board to proceed with adjudication of this claim, as reflected in the December 2014 report of contact form, the Board finds that the additional statements and September 2013 letter are not pertinent and thus may be considered by the Board without initial consideration by the agency of original jurisdiction or a waiver.  See 38 C.F.R. § 20.1304(c) (2014) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  The Veteran's written statements are duplicative of arguments previously submitted by him, and the September 2013 letter merely reconfirms that the Veteran is a VA patient and has diagnoses of PTSD, depression, and schizophrenia by history.  This information was already of record.  The physician's letter does not suggest that there are outstanding records or other items of evidence that would provide additional support for the claim.  Accordingly, a waiver is not required and the Board may proceed with appellate review without prejudice to the Veteran. 

The Board remanded the case in April 2007 for further procedural and evidentiary considerations.  A July 2008 Board decision, in part, then denied the acquired psychiatric disorder other than PTSD claim, and the Veteran subsequently filed a timely appeal of that decision to the Court.  Thereafter, a Joint Motion for Remand (JMR), filed in March 2009, determined that the record contained "numerous" documents written in Spanish that were not accompanied by an English translation, noting 132 pages of such documents from the record on appeal.  As a result, the Board's decision was vacated so that the Board could obtain translations of these documents.  In response, the Board carefully reviewed the entire record, including the documents cited by the parties, and determined that most of the examples cited by the parties had already been translated and that the translations were contained in the record.  However, the Board did identify 15 pages of documents for which no translation could be located.  Consequently, the Board obtained translations of those documents and they have been associated with the claims folder.

The Veteran testified at a hearing before the undersigned in September 2004.  He also testified at a hearing before a Decision Review Officer (DRO) at the RO in April 2010.  Transcripts of the hearings are of record. 

In June 2012, the Board requested a medical expert opinion pursuant to 38 C.F.R. § 20.901 (2014).  The opinion was provided in July 2012.  The Board then sent the Veteran a letter in July 2012 informing him that he had 60 days to respond with additional evidence or argument.  See 38 C.F.R. § 20.903 (2014).  In September 2012, the Veteran responded that he had no further argument or evidence to submit and to proceed with the adjudication of his appeal.  Thus, the Board will proceed with the adjudication of the appeal.


FINDING OF FACT

The Veteran's PTSD did not manifest during active military service, and was not caused or aggravated by any incident of service. 


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not established.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

A September 2003 notice letter notified the Veteran of the information and evidence needed to substantiate the claim, and of the Veteran's and VA's respective responsibilities for obtaining records and other evidence on his behalf.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Further, the Veteran has demonstrated actual knowledge of what is required to substantiate his claim, as demonstrated by his submitted statements, as well as those from his previous service organization representative and private attorney representative.  An April 2007 letter also notified the Veteran of the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although complete VCAA notice was not provided until after initial adjudication of this claim, the delay was harmless, as the claim was subsequently re-adjudicated following the adequate notice, most recently in a February 2012 supplemental statement of the case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Accordingly, the Board finds that the Veteran has not been prejudiced by any defect in the notification process for this claim, and he has not alleged otherwise.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the Veteran's complete service treatment records, service personnel records, VA treatment records, Social Security Administration (SSA) records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran has argued that his official service department records are incomplete and missing.  For instance, during his September 2004 Board hearing, he stated that certain documents and letters indicated that his service records could not be located. In support of this contention, the Veteran submitted an October 2004 letter from the National Personnel Records Center (NPRC) indicating that his service records were sent to the San Juan RO in February 1981 and had not been returned to the NPRC.  The October 2004 letter is similar to a March 2001 letter from NPRC essentially stating the same.  A folder with service treatment records is associated with the claims file before the Board and a notation has been made that the records were received on February 20, 1981.  This date is shortly after the Veteran filed his initial application for benefits in the VA system.  It appears that the service treatment records have been in VA's possession for the several decades since they were originally requested.  NPRC has merely indicated that such is the case in its letters.  

Additionally, the Veteran has alleged that he received outpatient psychiatric treatment at medical facilities located at Fort Eustis, Virginia, between January and April 1966.  While an August 1992 correspondence from Fort Eustis indicated that the Veteran's outpatient records were "no longer at this facility" and had been retired to the NPRC, the record did not otherwise reflect any additional effort by VA to contact NPRC for these specific records.  Then, in June 2010, the RO again made a request for records from Fort Eustis (specifically McDonald Army Health Center).  Pursuant to the Board's March 2011 remand, the RO determined the outcome of this request, which was that a search was made for the clinical records by NPRC, but no records were located.  The Veteran was informed by the RO that the records could not be located.  Based on this information, the Board finds that the Veteran's available service treatment records, along with his personnel file, appear to be complete and incorporated into the record on appeal.  There is no indication that any other service records exist.  Another remand for another request for service records would be futile.  The duty to assist the Veteran has been met with respect to obtaining his service records.

The Veteran also asserts that there are missing letters from doctors LoBianco and Florio relating to an earlier diagnosis of schizophrenia during active service.  He states that letters attached to a February 1965 request for reassignment and a December 1965 request for hardship discharge, including a letter authored by Dr. LoBianco, would show diagnoses of schizophrenia at that time.  The Veteran's requests for reassignment and a hardship discharge are among his service personnel records, and they reflect that letters in support were attached to them, including letters from Dr. LoBianco.  There is no mention of an attached letter from Dr. Florio in these petitions.  The attached letters themselves are not in the claims file.  In its August 2014 memorandum decision, the Court found that the Board needed to provide further explanation as to whether additional efforts should be made to obtain these records.  

The Board finds that there is no reasonable possibility that the letters attached to the petitions for reassignment or a hardship discharge, including from Dr. LoBianco, would help support the claim, and thus there is no duty to attempt to obtain them.  In this regard, VA is not required to "obtain records in every case in order to rule out their relevance."  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Rather, VA is required to examine the information related to the records in question and to obtain them only "if there exists a reasonable possibility that the records could help the veteran substantiate [the] claim for benefits."  Id.  Here, the requests for reassignment and a hardship discharge were based on the illness of the Veteran's mother and the Veteran's assertion that he was her sole support and thus needed to be available to care for her.  Any letters attached to these petitions, including the letters from Dr. LoBianco, would necessarily pertain to the condition of the Veteran's mother, and perhaps to the assertion that the Veteran was the only one available to care for her.  On the face of this evidence, there is no reason to believe that the letters would pertain to the mental health of the Veteran.  Indeed, it would be counterproductive to try to support a request for a hardship discharge or reassignment for the purpose of caring for his mother if the letters put the Veteran's own mental state into question.  If the Veteran's petitions were based on his own physical or mental condition, it would be another story, but they clearly were not.  

Moreover, Dr. LoBianco, who is a doctor of osteopathic medicine with no apparent background in treating mental health disorders, stated in several letters that he treated the Veteran from June 1966 to December 1969 for orthopedic problems, including lower back, neck, and right shoulder pains.  Specifically, an April 1968 letter from Dr. LoBianco states that the Veteran was treated for physical injuries sustained in an automobile accident on April 1, 1968.  No reference was made to complaints or treatment for psychiatric problems.  In a November 1986 letter, Dr. LoBianco stated that he treated the Veteran from 1966 to approximately 1969 for physical problems, including those stemming from an April 1968 motor vehicle accident.  No reference was made to psychiatric complaints or treatment.  In an October 1989 letter, Dr. LoBianco stated that he treated the Veteran for physical problems from June 1, 1966, to December of 1969.  It was noted that the Veteran was involved in a motor vehicle accident in April 1968.  No reference was made to psychiatric complaints or treatment.  Finally, treatment records in the file from the offices of Dr.'s LoBianco and Florio reflect treatment for physical problems but make no reference to a history of psychiatric treatment.  These letters show that Dr. LoBianco did not begin treating the Veteran until after he separated from service in 1966, and that such treatment was for physical problems, in keeping with the physician's specialty in osteopathic medicine.  The fact that letters from Dr. LoBianco were also attached to the Veteran's 1965 petitions for reassignment or a hardship discharge only indicates that Dr. LoBianco likely treated the Veteran's mother at an earlier time and that his letters were submitted to confirm that she was ill.  These earlier letters are thus easily accounted for placed in this context, and therefore their existence does not suggest that they pertained to the Veteran.  The fact that the credible evidence otherwise shows that the Veteran was not treated or diagnosed with a psychiatric disorder during service, as explained below, further supports a finding that these letters would not support the claim. 

Accordingly, for the reasons discussed in the preceding paragraphs, there is no reasonable possibility that the letters attached to the Veteran's 1965 requests for reassignment or a hardship discharge would help support the claim.  Therefore, there is no need to make further attempts to obtain them.  Golz, 590 F.3d at 1323.  

Moreover, and in the alternative, the Veteran's complete service treatment records and service personnel records have already been obtained, and the RO has made attempts to obtain any records possibly outstanding, as discussed above.  The Veteran has had ample opportunity to submit any such letters in his possession or identify a source where they may be located, as it was the Veteran himself who alleged that they would support his claim if obtained.  He has not done so.  Given the exhaustive efforts already made to obtain the Veteran's service department records, and the fact that they otherwise appear complete in every respect, further efforts to obtain any of the above letters would be unavailing to the extent they would have been a part of such records.  The Board knows of no other repository that may house the letters in question.  In any event, because the Board finds there is no reasonable possibility they would help substantiate the claim, there is no need to obtain them. 

The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  

The Veteran has been provided multiple VA psychiatric examinations, the reports of which are of record.  The most recent examination was conducted in May 2007.  In the August 2009 decision, the Board noted that the May 2007 examiner made erroneous assumptions in forming an opinion on the matter.  At that time, the Board did not find that another VA examination or opinion was warranted.  However, the July 2010 JMR indicated that the Board did not provide an adequate reasons and bases as to why another examination or opinion was not warranted.  As indicated in the introduction, the Board has since requested a medical expert opinion, which was provided in July 2012.  The Board finds that the July 2012 opinion contains sufficient by which to decide the claims on appeal.  The opinion addresses all of the complex medical questions that have arisen in the context of this case and contains an adequate discussion of the Veteran's psychiatric disorders and their origin.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Procedural Due Process

The Veteran testified at a hearing before the Board in September 2004 and another hearing before the RO in April 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearings, the undersigned and the DRO asked specific questions directed at identifying whether the Veteran had met the criteria for service connection.  The VLJ and DRO sought to identify any pertinent evidence not currently associated with the claims, and the Veteran volunteered his treatment history and symptoms prior to and since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis, and the Veteran has not identified any prejudice in the conduct of the Board and DRO hearings.  The hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Moreover, extensive development has been undertaken since the hearings were conducted, including obtaining a medical expert opinion in July 2012 to address the outstanding issue of whether the Veteran's PTSD manifested in service or is otherwise related to service.  Accordingly, the Board finds that no prejudicial error was committed by the undersigned or the DRO with respect to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2). 

Additionally, the Board finds that there has been substantial compliance with the directives in its remands from March 2000, August 2004, September 2005, April 2007, and March 2011.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (holding that substantial rather than strict compliance with the terms of a Board's engagement letter is required) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance as applied to remand instructions)).  

The Board also finds that it has complied with the reasons for remand as set forth in the March 2009 and July 2010 JMRs as all documents in Spanish appear to have been properly translated into English and the Board has obtained an adequate VA examination/opinion.  

Finally, the Board has complied with the Court's August 2014 remand, explaining its reasons for concluding that efforts are not warranted to obtain letters attached to 1965 requests for reassignment or a hardship discharge, as discussed above. 


III. Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, such as a psychosis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

During the pendency of the PTSD claim, VA amended its regulations governing entitlement to service connection for PTSD, effective July 13, 2010.  The new version of 38 CFR § 3.304(f), adds a paragraph to the regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 3.304(f)(4) and (5).  The amendment to the regulation relaxes the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  The amended is potentially applicable to the Veteran's PTSD claim on appeal.  The revised regulation states that:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

75 Fed. Reg. 39843-52 (July 13, 2010) (effective date corrected at 75 Fed. Reg. 41092 (July 15, 2010)); 38 C.F.R. § 3.304(f). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  However, the presumption of soundness applies only when a disease or injury manifests in service which was not noted on entry, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The Board has reviewed the evidence of record, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Service treatment and personnel records do not reflect any complaints or treatment for psychiatric problems.  An entrance examination was conducted in February 1964, which did not note a psychiatric disorder at that time.  The Veteran answered "no" to the questions asking if he had consulted or been treated by clinics, physicians or other practitioners in the past five years, and if he had ever been a patient in a mental hospital.

An additional February 1964 service record reflects the existence of a prior automobile accident but does not identify any residual injuries of the accident.  Also, that same document reflects that the Veteran failed the Armed Forces Qualification Testing (AFQT), but not from a medical standpoint.

Separation examination in March 1966 did not reflect any psychiatric complaints or treatment.  The Veteran denied any history of nervous trouble or depression, and psychiatric examination revealed normal findings. An order of the Army in March 1967 reflects that the Veteran was to report for active duty for training on May 1, 1967.

The earliest post-service medical evidence is a letter dated in April 1968 from a Dr. LoBianco, in which he stated that the Veteran was treated for physical injuries sustained in an automobile accident on April 1, 1968.  No reference was made to complaints or treatment for psychiatric problems.

Records from a Dr. Florio, dated from December 1973 to January 1979, reflect that in December 1973, it was noted that the Veteran sustained injury in an automobile accident 5 years earlier.  The records do not reflect treatment for psychiatric symptoms.

In November 1980, the Veteran was hospitalized at Centro Salud Mental De La Comunidad. The diagnoses were rule out depressive disorder, rule out anxiety disorder, and rule out alcoholism.  He was treated with antidepressants and referred to the Veterans Hospital to continue treatment.

A VA hospital discharge summary, dated in January 1981, reflects that the Veteran was admitted to the hospital in November 1980, with symptoms of restlessness, anxiety, depression, alcohol addiction, and insomnia.  The diagnosis was depressive neurosis secondary to alcohol addiction. 

A VA psychiatric examination was conducted in March 1981.  It was noted that the Veteran had held different occupations following discharge from the Army, the last one with Public Works in 1979. He gave a history of nervousness since 1969.  The diagnosis was dysthymic disorder and alcohol dependence by history.

Another VA psychiatric examination was conducted in December 1982.  The diagnosis was chronic dysthymic disorder and alcohol dependence by history.

In a November 1986 letter, Dr. LoBianco stated that he treated the Veteran from 1966 to approximately 1969 for physical problems, including those stemming from an April 1968 motor vehicle accident.  No reference was made to psychiatric complaints or treatment.

Records related to the Veteran's SSA disability benefits show that he had an affective disorder.  Associated symptoms included anhedonia or pervasive loss of interest in almost all activities, sleep disturbance, psychomotor agitation or retardation, feelings of guilt or worthlessness, difficulty concentrating or thinking, thoughts of suicide, anxiety, tension, irritability, and crying spells.

A September 1987 VA psychiatric examination report is of record that notes a history of schizophrenia and contains a diagnosis of schizophrenic disorder, undifferentiated type, with marked depression.  Notably, this report pertains to a different individual that is not the Veteran and was erroneously incorporated into the Veteran's claims file.

Dr. LoBianco provided another letter dated in October 1989. He stated that he treated the Veteran for physical problems from June 1, 1966, to December of 1969. It was noted that the Veteran was involved in a motor vehicle accident in April 1968.  No reference was made to psychiatric complaints or treatment.

A May 1991 discharge summary from the Departamento de Salud shows a three-week hospitalization for adjustment disorders with depressive signs in remission.  The Veteran had presented with symptoms of suicide ideas and aggressiveness. 

At a hearing at the local RO in September 1991, the Veteran was asked if he had a nervous condition when he joined the Army in 1964.  He responded, "No, I was perfectly well."  The Veteran stated that his nervous condition started after he began to experience numbness in his legs.  He testified that he was treated by Dr. Florio for psychiatric symptoms prior to being hospitalized in 1980.

Another discharge summary from the Departamento de Salud, dated in May 1992, shows that the Veteran was hospitalized for nearly one month after a suicide attempt.  The diagnosis was adjustment disorder with depression.

An August 1996 general VA examination revealed diagnoses of cognitive impairment, depression, and anxiety.

In a statement received in November 1996, the Veteran stated that he was treated for both physical and mental conditions by Drs. Florio and LoBianco from 1966 to 1979. 

In April 1997 and February 1998 statements, and at his hearing at the local Regional Office in June 1998, the Veteran stated that he received psychiatric treatment at John Dempsey Hospital at McCook Hospital in Connecticut prior to military service.  Treatment records from that facility are unavailable.  At this point in time, the Veteran submitted newspaper articles dated prior to service. In August 1960, his brother was killed by a train.  There is also an article concerning a motor vehicle accident in 1962 where the Veteran struck a pedestrian.  The Veteran stated that he received psychiatric treatment due to these events prior to service and that his pre-existing psychiatric disorder worsened during service.

A March 1999 statement from the Veteran's treating VA psychiatrist, Dr. Cabaero, reflects a diagnosis of chronic dysthymic disorder.  In July 1999, Dr. Cabaero provided a diagnosis of dysthymic disorder with anxiety features.  He was also to consider past major depression secondary to a traumatic history (PTSD).  Dr. Cabaero stated that the Veteran was suffering from major depression that was triggered by the PTSD of witnessing the death of his brother followed by hitting the pedestrian.  A similar finding was made by Dr. Cabaero in an August 1999 statement.

A VA psychiatric examination was conducted in October 2001.  After reviewing the claims file and conducting a mental status examination, the examiner provided Axis I diagnoses of PTSD, dysthymic disorder, and chronic alcohol abuse in remission. The examiner stated that the Veteran had some symptoms of PTSD related apparently to events occurring prior to his entering military service.  It was noted that the Veteran had a history of dysthymic disorder and carried the diagnosis in his outpatient treatment.  The examiner also stated that the Veteran gave a very credible history of severe alcohol abuse which was in remission.

In a November 2001 statement, Dr. Cabaero clarified that the Veteran's traumatic experiences persisted since his participation in the Vietnam Era War.  Alcohol was used to mask high levels of anxiety brought on by the PTSD.  Dr. Cabaero stated that the Veteran received treatment for PTSD in the Army and after discharge by his private physician.

At a hearing before the Board in September 2004, the Veteran testified that he incurred his current psychiatric disability as a direct result of his active service.  He stated that he received relevant treatment both during and immediately after service and had been treated by VA since 1979.

VA psychiatric examination in November 2005 revealed that the examiner reviewed the claims file and evaluated the Veteran.  The examiner stated that "It is possible that the Veteran had a schizophrenic episode while in the military.  However, it is equally possible that his symptoms at the time were representative of reactive psychosis, symptoms of a chronic [PTSD] or were also alcohol exacerbated."  The examiner concluded that the Veteran had PTSD that was present prior to service, and then permanently increased in severity during service beyond the natural progression.  The examiner commented that even though the Veteran had been treated and diagnosed as having schizophrenia, undifferentiated type, the psychosis was not currently showing positive signs and symptoms.  He further commented that the illness, according to records, was present within one year of the Veteran's separation from service.  The Axis I diagnoses were chronic PTSD, dysthymic disorder, alcohol dependence in remission, nicotine dependence in remission, and undifferentiated schizophrenia by history.

A September 2005 statement from Dr. Cabaero indicated that he had been treating the Veteran for his chronic psychological problem.  In an October 2006 statement, Dr. Cabaero noted the Veteran's multiple medical problems, including chronic undifferentiated schizophrenia, chronic PTSD, and alcohol abuse in good remission.

VA psychiatric examination in May 2007, by the same examiner that saw the Veteran in November 2005, revealed that the examiner again reviewed the claims file in conjunction with the examination.  The examiner found schizophrenia, undifferentiated type, and alcohol abuse, in remission, as well as chronic PTSD with dysthymia.  The examiner concluded that it was at least as likely as not that the Veteran's schizophrenia had its onset during active service, based on the assumption that Dr. LoBianco and Dr. Florio treated the Veteran for this disorder during service.  The examiner therefore also concluded that this disorder was also present within one year of the Veteran's separation from service.  The examiner noted that the Veteran claimed that he was treated for schizophrenia during service.  The examiner stated:

There is evidence that renders it undebatable from a medical standpoint that [the Veteran's] schizophrenia pre-existed the Veteran's military service, as evidenced by the treatment in the service as claimed by the Veteran.  There is evidence that renders it undebatable from a medical standpoint that the schizophrenia disability pre-existed military service.  There is also evidence that renders it undebatable from a medical standpoint that such disability was aggravated permanently increasing the severity of the psychopathology of the disorder beyond its natural progression by the Veteran's military service.  [The Veteran] has had a lifetime illness of schizophrenia since he left the service.

In April 2009, the Veteran set forth his stressors in connection with his PTSD claim.  He identified the two pre-service events of the death of his brother and the motor vehicle accident where he hit the pedestrian.

At an April 2010 hearing before the local RO, the Veteran also stated that his PTSD was related to those two stressors.  He testified that he had PTSD prior to military service and that he was treated for such prior to service in Connecticut, during service, and after service by Drs. LoBianco and Florio.

A statement was received in October 2010 from C.L.K., a licensed professional counselor. C.L.K. indicated that he reviewed the Veteran's VA file. C.L.K. stated that the Veteran had the symptoms of schizophrenia consistently since he was in the military and that it appeared highly likely that a schizophrenic disorder had its onset during military service as he was treated for the disorder while on active duty. 

In July 2012, a VA medical expert opinion was provided by Dr. D.C.E. who is the Chief of the Mental Health Care Line at the Southern Arizona VA Healthcare System. Dr. D.C.E. reviewed the claims file and answered several medical questions asked by the Board that are raised by this case. Initially, Dr. D.C.E. indicated that he wished to draw special attention to the September 1987 VA examination report because it was an examination of an individual with the same last name as the Veteran, but it was not the Veteran. Dr. D.C.E. noted that the September 1987 examination report is actually the only clinical document that clearly describes someone with schizophrenia. He stated that all of the later examinations refer to a "history" of schizophrenia if it is listed at all. It was quite clear to Dr. D.C.E. that a diagnosis of schizophrenia in subsequent documents was erroneously attributed to the Veteran because of the incorrect attribution of this one examination. Dr. D.C.E. stated that the Veteran therefore has never had schizophrenia.

As to the matter of the Veteran's psychiatric disorders found to be present, Dr. D.C.E. stated:

The patient's supportable diagnoses include, Dysthymic disorder, Alcohol Dependence in remission, and PTSD, delayed type.  This is consistent with the [October] 2001 [VA] examination.  The [November] 2005 [VA] examination was the same with the exception of the addition of "schizophrenia, undifferentiated by history."  The report, however, provides no description of any history of Schizophrenia to support this additional diagnosis in the body of the report.  It seems that this was a reference to a previous document . . . . There is an additional element of confusion given that the patient was sent a letter from the VA saying he had schizophrenia in 1987.  This seems to have led him to falsely perpetuate the error by telling examiners that he had received a letter 11 months after discharge from service that he was diagnosed with Schizophrenia (2005 psychiatric examination report).

In response to the question of whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder, including any that was present since January 1996 and has since resolved, had its clinical onset during the Veteran's active service or is otherwise related to any in-service disease, injury, or event, Dr. D.C.E. gave the following opinion:

No.  The PTSD stressor was clearly caused by the death of his younger brother who was killed by a train and his subsequent striking the woman with his car, prior to his military service.  There is no evidence in the record of his demonstrating symptoms of PTSD, despite many psychiatric evaluations in the intervening years, until 1999.  This fits the diagnosis of PTSD, delayed type, where there is a period of time between the traumatic stressor and the onset of the symptoms.  His psychiatric treatment first began in 1980 with treatment for alcoholism and subsequently the addition of Dysthymic disorder, a diagnosis which commonly co-occurs with substance abuse.  The diagnosis of PTSD was not added until 1999.

As to whether the Veteran has a psychosis, Dr. D.C.E. determined that the Veteran does not have a current psychosis.  Dr. D.C.E. indicated that the Veteran may have had psychotic symptoms associated with PTSD or dysthymic disorder in the past, but he never had schizophrenia.

In response to the question of whether there is any evidence that renders it undebatable from a medical standpoint that any current psychiatric disorder pre-existed the Veteran's military service, Dr. D.C.E. stated that "there is no evidence in the records of a psychiatric disorder that pre-existed his military service."  Dr. D.C.E. further explained:

It is undebatable that there was no evidence that [the Veteran] suffered from a psychiatric disorder during his military service or was exacerbated by his military service.  The diagnosis of PTSD, delayed type did not occur until approximately 1999 when he was first diagnosed with this condition.  The fact that he received significant psychiatric care between 1980 and 1999 and was never diagnosed with PTSD confirms this finding.  The absence of any treatment and his relatively high functional level after discharge from military service in 1966 until around 1980 would preclude the presence of a psychiatric disorder during this time frame.

In commenting on the stressors underlying the Veteran's diagnosis of PTSD, Dr. D.C.E. stated:

The stressor has uniformly been identified as the death of his brother in 1960 followed by hitting a pedestrian with his car in 1962.  [The Veteran] was in the service from 1964 to 1966.  There were no traumatic experiences reported during his service.  All reports link these two events as the stressors causing his PTSD.

In conclusion, Dr. D.C.E. summarized the confusion in the case from the September 1987 examination of another individual.  He indicated that the confusion was exacerbated when subsequent examiners, particularly in 2005 and 2007, decided that the schizophrenia diagnosis was confirmed when this was an erroneous conclusion.  

The first aspect of the claims the Board will address is whether the Veteran had a psychiatric disorder (PTSD or otherwise) that pre-existed his active military service.  Because a psychiatric disorder was not noted on his February 1964 entrance examination report, the Veteran is presumed to have been in sound condition regarding his mental health.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  At the same time, as noted above, the presumption of soundness applies only when a disease or injury manifests in service which was not noted on entry, and a question arises as to whether it preexisted service.  Gilbert, 26 Vet. App. at 55.  As explained below, the credible evidence shows that a psychiatric disorder did not manifest during service. 

Although the Veteran has stated during the course of the claims that he had psychiatric problems prior to entering active service, that the condition was worsened during service, and that he continued to have problem with these disorders from the time he left service to the present, the Board finds that he is not a credible historian.

The Veteran has offered inconsistent statements.  For example, while he now maintains that he had psychiatric problems prior to service, at the time of his hearing at the RO in September 1991, he was asked if he had a nervous condition when he joined the Army in 1964 and responded, "No, I was perfectly well."  He indicated that he initially had problems with his nerves during service because he was afraid he would end up in a wheelchair.  Previously, on VA examination in March 1981, the Veteran had given a history of nervousness since 1969, which was three years after his separation from service.  He has claimed that he was treated for psychiatric problems by Drs. Florio and LoBianco from 1966 to 1979, but the actual treatment records from Dr. Florio show no such complaints or treatment.  The records from Dr. LoBianco show no psychiatric treatment.

The service treatment records, which were made contemporaneous to service and are found to carry great weight, specifically show that the Veteran denied any psychiatric problems or treatment at the time of his entry and separation from service, and clinical evaluation was normal on both examinations.  There were no complaints or findings of a psychiatric disorder during service.  In view of the foregoing, the Veteran's statements concerning the history of his symptoms and treatment are not found to be credible.

There are medical opinions of record indicating that the Veteran's psychiatric disorders existed prior to service.  The VA psychiatric examiner in November 2005 stated that the Veteran's PTSD was present prior to service and permanently increased in severity during service beyond its natural progression.  In May 2007, the same examiner stated that there is evidence that renders it undebatable from a medical standpoint that the Veteran's schizophrenia pre-existed his military service, as evidenced by the treatment in the service as claimed by the Veteran.  The examiner went on to state that there is evidence that renders it undebatable from a medical standpoint that the schizophrenia disability pre-existed military service.  

These opinions were based upon an inaccurate history provided by the Veteran, including that he was treated for schizophrenia by Drs. Florio and LoBianco during service.  Moreover, as persuasively explained by Dr. D.C.E. in the July 2012 opinion, the schizophrenia diagnosis was erroneous.  Furthermore, the evidence shows that the Veteran has delayed onset PTSD.  The initial diagnosis was many years after service and Dr. D.C.E. persuasively explained that the Veteran did not have PTSD or any other psychiatric disorder prior to service.  In fact, Dr. D.C.E. found the evidence to be undebatable that there was no pre-existing psychiatric disorder.  The evidence does tend to show that the traumatic events underlying the Veteran's diagnosis of PTSD occurred prior to service, but not that the clinical onset of PTSD occurred at that time.

Accordingly, the preponderance of the evidence shows that the Veteran did not have a psychiatric disorder prior to service.  Moreover, because a psychiatric disorder was not noted at entry, and because the credible evidence shows that a psychiatric disorder did not manifest during service, neither the presumption of soundness nor the presumption of aggravation apply.  See Gilbert, 26 Vet. at 55; see also 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014). 

As shown in the relevant evidence discussed above, the service treatment records do not reference any psychiatric problems and the in-service evaluations were normal.  The Board notes that the Veteran has attempted on multiple occasions to have his official records changed by the service department.  He has requested that his records reflect a medical discharge, but the request has repeatedly been denied.  The first post-service complaint or treatment of any psychiatric symptoms is contained within a VA hospital discharge summary for an admission that began in November 1980, which was over 14 years after service. 

In addition, while the November 2005/May 2007 VA psychiatric examiner provided an opinion linking the Veteran's schizophrenia to service and indicated that PTSD was present during service, as discussed above, the examiner did so based on the  assumption that Dr. LoBianco and Dr. Florio treated the Veteran during service, which is erroneous.  Thus, the opinion has no evidentiary weight.

Moreover, as noted previously, Dr. D.C.E. provided a persuasive rationale as to the fact that the Veteran's PTSD is the delayed onset type and did not have its clinical onset during service.  Dr. D.C.E. explained that the diagnosis of PTSD was not made until 1999 and that there was an absence of any treatment and a relatively high functional level after discharge from military service until around 1980 which would preclude the presence of a psychiatric disorder during this time frame.

To the extent the Veteran's treating VA psychiatrist, Dr. Cabaero, has indicated that the Veteran has a psychiatric disorder related to military service, the statements are also based on an inaccurate history as Dr. Cabaero erroneously noted that the Veteran was treated for PTSD during service and after discharge by his private physician.  Dr. Cabaero also mistakenly incorporated the erroneous diagnosis of schizophrenia into the Veteran's medical history when the diagnosis pertained to the other individual.  Therefore, the Board does not accord any evidentiary weight to Dr. Cabaero's statements as to the onset of the Veteran's psychiatric disorder.

The Board also does not find the October 2010 statement from C.L.K. to be persuasive.  Although C.L.K. indicated that he reviewed the Veteran's claims file, he also based his opinion on an inaccurate history.  As explained previously, it was erroneous to state that the Veteran has had symptoms of schizophrenia consistently since he was in the military and it was erroneous to state that the Veteran was treated for schizophrenia while on active duty.  Because C.L.K.'s opinion was based on a wholly erroneous history, including the fact that the Veteran does not have schizophrenia, the opinion has no evidentiary weight.

In consideration of this evidence, the Board finds that the Veteran's current psychiatric disorders, diagnosed as dysthymic disorder and PTSD, did not have their clinical onset during active military service and are not related to his active military service.  As detailed in this analysis, the Board accords the most evidentiary weight to Dr. D.C.E.'s July 2012 expert medical opinion that persuasively explains that the Veteran's psychiatric problems and disorders began after service.  Specifically as to the PTSD claim, although the Veteran is not a credible historian, he has consistently stated that his stressors for his PTSD claim are the 1960 and 1962 accidents and he has submitted newspaper articles pertaining to the incidents.  Thus, the two stressors likely occurred, but they did not occur during service by his own account.  Consequently, the evidence shows that the Veteran has PTSD with a post-service onset related to stressors of a pre-service origin and thus not related to service.  Also, because the stressors do not pertain to "fear of hostile military or terrorist activity," the amended regulations pertaining to PTSD do not apply in this case.

The statements of the Veteran that seek to link current relevant symptoms or diagnoses to active military service are of minimal or no evidentiary weight.  The questions on which this case turns are complex and medical in nature and it is not shown that the Veteran possesses the requisite expertise to provide a competent or probative opinion on the matter.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Moreover, to the extent the Veteran is competent to attest to experiencing symptoms or relating information told to him by a doctor, the Board does not find the statements to be credible as to the timing of the onset of his psychiatric symptoms and disorders as detailed above.  Finally, the Board accords more evidentiary weight to the clinical findings in the July 2012 expert medical opinion than to the Veteran's lay statements on this issue.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Layno, 6 Vet. App. at 469. 

Accordingly, the Board concludes that service connection is not warranted for PTSD on a direct basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Finally, assuming without deciding that PTSD may be considered a psychosis, the Board finds that the evidence does not show that the Veteran has a psychosis that manifested to a compensable degree within one year of his separation from military service, for the reasons explained above.  Thus, service connection is not warranted for an acquired psychiatric disorder on a presumptive basis pertaining to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In sum, the Board finds that the claim of service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

As noted above in the INTRODUCTION, the Board previously denied service connection for an acquired psychiatric disorder other than PTSD in October 2012.  The Court, in its August 2014 memorandum decision, deemed that claim abandoned.  Thus, this decision is limited to the service connection claim for PTSD, and further discussion as to whether the evidence may support service connection for another acquired disorder is unwarranted. 


ORDER

Entitlement to service connection for posttraumatic stress disorder is denied. 


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


